 




Exhibit 10.12

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of March 1, 2014
(the “Effective Date”), between Aspen Group, Inc., a Delaware corporation (the
“Company”), and Cheri St. Arnauld, Ed. D (the “Executive”).  

WHEREAS, in its business, the Company has acquired and developed certain trade
secrets, including, but not limited to, proprietary processes, sales methods and
techniques, and other like confidential business and technical information,
including but not limited to, technical information, design systems, pricing
methods, pricing rates or discounts, processes, procedures, formulas, designs of
computer software, or improvements, or any portion or phase thereof, whether
patented, or not, or unpatentable, that is of any value whatsoever to the
Company, as well as information relating to the Company’s Services (as defined),
information concerning proposed new Services, market feasibility studies,
proposed or existing marketing techniques or plans (whether developed or
produced by the Company or by any other person or entity for the Company), other
Confidential Information, as defined in Section 9(a), and information about the
Company’s executives, officers, and directors, which necessarily will be
communicated to the Executive by reason of her employment by the Company; and




WHEREAS, the Company has strong and legitimate business interests in preserving
and protecting its investment in the Executive, its trade secrets and
Confidential Information, and its substantial, significant, or key,
relationships with vendors, and Students, as defined below, whether actual or
prospective; and




WHEREAS, the Company desires to preserve and protect its legitimate business
interests further by restricting competitive activities of the Executive during
the term of this Agreement and for a reasonable time following the termination
of this Agreement; and

WHEREAS, the Company desires to continue to employ the Executive and to ensure
the continued availability to the Company of the Executive’s services, and the
Executive is willing to accept such employment and render such services, all
upon and subject to the terms and conditions contained in this Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual covenants set
forth in this Agreement, and intending to be legally bound, the Company and the
Executive agree as follows:

1.

Representations and Warranties.  The Executive hereby represents and warrants to
the Company that she (i) is not subject to any non-solicitation or
non-competition agreement affecting her employment with the Company (other than
any prior agreement with the Company), (ii) is not subject to any
confidentiality or nonuse/nondisclosure agreement affecting her  employment with
the Company (other than any prior agreement with the Company), and (iii) has
brought to the Company no trade secrets, confidential business information,
documents, or other personal property of a prior employer.





--------------------------------------------------------------------------------




2.

Term of Employment.

(a)

Term.  The Company hereby employs the Executive, and the Executive hereby
accepts employment with the Company for a period of three years commencing as of
the Effective Date (such period, as it may be extended or renewed, the “Term”),
unless sooner terminated in accordance with the provisions of Section 6.  The
Term shall be automatically renewed for successive one-year terms unless notice
of non-renewal is given by either party at least 30 days before the end of the
Term.

(b)

Continuing Effect.  Notwithstanding any termination of this Agreement, at the
end of the Term or otherwise, the provisions of Sections 6(e), 7, 8, 9, 10, 12
15, 18, 19, and 22 shall remain in full force and effect and the provisions of
Section 9 shall be binding upon the legal representatives, successors and
assigns of the Executive.  

3.

Duties.

(a)

General Duties.  The Executive shall serve as the Chief Academic Officer of the
Company, with duties and responsibilities that are customary for such an
executive. The Executive shall report to the Company’s Chief Executive Officer.
 The Executive shall also perform services for such subsidiaries of the Company
as may be necessary.  The Executive shall use her best efforts to perform her
duties and discharge her responsibilities pursuant to this Agreement
competently, carefully and faithfully. In determining whether or not the
Executive has used her best efforts hereunder, the Executive’s and the Company’s
delegation of authority and all surrounding circumstances shall be taken into
account and the best efforts of the Executive shall not be judged solely on the
Company’s earnings or other results of the Executive’s performance, except as
specifically provided to the contrary by this Agreement.

(b)

Devotion of Time.  Subject to the last sentence of this Section 3(b), the
Executive shall devote such time, attention and energies to the affairs of the
Company and its subsidiaries and affiliates as are necessary to perform her
duties and responsibilities pursuant to this Agreement.  The Executive shall not
enter the employ of or serve as a consultant to, or in any way perform any
services with or without compensation to, any other persons, business, or
organization, without the prior consent of the Board of Directors of the Company
(the “Board”).  Notwithstanding the above, the Executive shall be permitted to
devote a limited amount of her time, to professional, charitable or similar
organizations, including, but not limited to, serving as a non-executive
director or an advisor to a board of directors, committee of any company or
organization provided that such activities do not interfere with the Executive’s
performance of her duties and responsibilities as provided hereunder.

(c)

Location of Office. The Executive’s principal business office shall be in
Scottsdale, Arizona. However, the Executive’s job responsibilities shall include
all business travel necessary for the performance of her job including
Company-paid travel to and lodging near the Company’s Denver, Colorado (or
other) office locations.  

(d)

Adherence to Inside Information Policies.  The Executive acknowledges that the
Company is publicly-held and, as a result, has implemented inside information
policies





2




--------------------------------------------------------------------------------

designed to preclude its executives and those of its subsidiaries from violating
the federal securities laws by trading on material, non-public information or
passing such information on to others in breach of any duty owed to the Company,
or any third party.  The Executive shall promptly execute any agreements
generally distributed by the Company to its employees requiring such employees
to abide by its inside information policies.  

4.

Compensation and Expenses.

(a)

Salary.  For the services of the Executive to be rendered under this Agreement,
the Company shall pay the Executive an annual salary of $200,000 (the “Base
Salary”), less such deductions as shall be required to be withheld by applicable
law and regulations payable in accordance with the Company’s customary payroll
practices.

(b)

Target Bonus.  For each fiscal year during the Term beginning May 1st and ending
April 30th of the applicable fiscal year, the Executive shall have the
opportunity to earn a bonus up to 30%, 66% or 100% of her then Base Salary (the
“Target Bonus”) as follows:

When the Company achieves annual Adjusted EBITDA (as defined below) at certain
threshold levels (each, an “EBITDA Threshold”), the Executive shall receive an
automatic cash bonus (the “Automatic Cash Bonus”) equal to a percentage of her
then Base Salary, and shall receive a grant of fully vested shares of the
Company’s common stock having an aggregate Fair Market Value (as such term is
defined in the Company’s 2012 Equity Incentive Plan, as amended) equal to a
percentage of the Executive’s then Base Salary (the “Automatic Equity Bonus”).
In addition, the Executive shall be eligible to receive an additional percentage
of her then Base Salary as a cash bonus (the “Discretionary Cash Bonus”) and an
additional grant of fully vested shares of the Company’s common stock having an
aggregate Fair Market Value equal to a percentage of the Executive’s then Base
Salary (the “Discretionary Equity Bonus”) based on the Board’s determination
that the Executive has achieved certain annual performance objectives
established by the Board, based on the mutual agreement of the Chief Executive
Officer and the Executive, at the beginning of each fiscal year.

The EBITDA Thresholds and corresponding bonus levels are set forth in the table
below. For the avoidance of doubt, the Executive shall only be eligible to
receive the bonuses associated with a single EBITDA Threshold; i.e. in the event
the Company attains EBITDA Threshold (2), only the bonuses associated with
EBITDA Threshold (2) below (and not the bonuses associated with EBITDA Threshold
(1)) shall be applicable.





3




--------------------------------------------------------------------------------







EBITDA Threshold

Automatic Cash Bonus

Automatic Equity Bonus

Discretionary Cash Bonus

Discretionary Equity Bonus

(1)

$1,000,000 -$1,999,999

7.5%

7.5%

 Up to 7.5%

Up to 7.5%

(2)

$2,000,000 -$3,999,999

16.5%

16.5%

Up to 16.5%

Up to 16.5%

(3)

$4,000,000 and over

25%

25%

Up to 25%

Up to 25%




Provided, however, that the earning of the Automatic Cash Bonus is subject to
the Company having at least $2,000,000 in available cash after deducting the
Target Bonus paid to all executive officers of the Company or its subsidiaries
under the same Target Bonus formula pursuant to such executives’ employment
agreements (the “Cash Threshold”) and the Executive continuing to provide
services under this Agreement on the applicable Target Bonus determination date.
 If the Company is unable to pay the Automatic Cash Bonus as a result of not
meeting the Cash Threshold, no Automatic Cash Bonus will be earned for that
fiscal year.  As used in this Agreement, Adjusted EBITDA is calculated as
earnings (or loss) from continuing operations before preferred dividends,
interest expense, income taxes, collateral valuation adjustment, bad debt
expense, depreciation and amortization, and amortization of stock-based
compensation; however, if Adjusted EBITDA shall be defined differently in any
filing of the Company with the Securities and Exchange Commission subsequent to
the date of this Agreement, then Adjusted EBITDA shall thereafter be defined in
accordance with the definition most recently set forth in any such filing at
each Target Bonus determination date.  

(c)

Discretionary Bonus.  During the term of the Agreement, the Compensation
Committee shall have the discretion to award the Executive a bonus, in cash or
the Company’s common stock, based upon the Executive’s job performance, the
Company’s revenue growth or any other factors as determined by the Compensation
Committee. 

(d)

Expenses.  In addition to any compensation received pursuant to this Section 4,
the Company will reimburse or advance funds to the Executive for all reasonable
documented travel (including travel expenses incurred by the Executive related
to her travel to the Company’s other offices), entertainment and miscellaneous
expenses incurred in connection with the performance of her duties under this
Agreement, provided that the Executive properly provides a written accounting of
such expenses to the Company in accordance with the Company’s practices. Such
reimbursement or advances will be made in accordance with policies and





4




--------------------------------------------------------------------------------

procedures of the Company in effect from time to time relating to reimbursement
of, or advances to, its executive officers.

5.

Benefits.

(a)

Paid Time Off.  For each 12-month period during the Term, the Executive shall be
entitled to three weeks of Paid Time Off without loss of compensation or other
benefits to which he is entitled under this Agreement, to be taken at such times
as the Executive may select and the affairs of the Company may permit. Any
unused days will be carried over to the next 12 month period.  




(b)

Employee Benefit Programs.  The Executive is entitled to participate in any
pension, 401(k), insurance or other employee benefit plan that is maintained by
the Company for its executives, including programs of health insurance, life
insurance and reimbursement of membership fees in professional organizations.  




6.

Termination.

(a)

Death or Disability.  Except as otherwise provided in this Agreement, this
Agreement shall automatically terminate upon the death or disability of the
Executive.  For purposes of this Section 6(a), “disability” shall mean (i) the
Executive is unable to engage in her customary duties by reason of any medically
determinable physical or mental impairment that can be expected to result in
death, or last for a continuous period of not less than 12 months; (ii) the
Executive is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death, or last for continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than three months under an accident and health plan covering
employees of the Company; or (iii) the Executive is determined to be totally
disabled by the Social Security Administration.  Any question as to the
existence of a disability shall be determined by the written opinion of the
Executive’s regularly attending physician (or her guardian) (or the Social
Security Administration, where applicable). In the event that the Executive’s
employment is terminated by reason of Executive’s death or disability, the
Company shall pay the following to the Executive or her personal representative:
(i) any accrued but unpaid Base Salary for services rendered to the date of
termination, (ii) any accrued but unpaid expenses required to be reimbursed
under this Agreement, (iii) any earned but unpaid bonuses, and (iv) all equity
awards previously granted to the Executive under any equity incentive plan
established by the Company shall thereupon become fully vested, and the
Executive or her legally appointed guardian, as the case may be, shall have up
to three months from the date of termination (or one year from the date of
death) to exercise all such previously granted options, provided that in no
event shall any option be exercisable beyond its term.

(b)

Termination by the Company for Cause or by the Executive Without Good Reason.
 The Company may terminate the Executive’s employment pursuant to the terms of
this Agreement at any time for Cause (as defined below) by giving the Executive
written notice of termination.  Such termination shall become effective upon the
giving of such notice.  Upon any such termination for Cause, or in the event the
Executive terminates her employment with the Company without Good Reason (as
defined in Section 6(c)), then the Executive shall have no right to
compensation, or reimbursement under Section 4, or to participate in any
Executive





5




--------------------------------------------------------------------------------

benefit programs under Section 5, except as may otherwise be provided for by
law, for any period subsequent to the effective date of termination.  For
purposes of this Agreement, “Cause” shall mean: (i) the Executive is convicted
of, or pleads guilty or nolo contendere to, a felony related to the business of
the Company; (ii) the Executive, in carrying out her duties hereunder, has acted
with gross negligence or intentional misconduct resulting, in any case, in harm
to the Company; (iii) the Executive misappropriates Company funds or otherwise
defrauds the Company; (iv) the Executive breaches her fiduciary duty to the
Company resulting in profit to her, directly or indirectly; (v) the Executive
materially breaches any agreement with the Company; (vi) the Executive breaches
any provision of Section 8 or Section 9; (vii) the Executive becomes subject to
a preliminary or permanent injunction issued by a United States District Court
enjoining the Executive from violating any securities law administered or
regulated by the Securities and Exchange Commission; (viii) the Executive
becomes subject to a cease and desist order or other order issued by the
Securities and Exchange Commission after an opportunity for a hearing; (ix) the
Executive refuses to carry out a resolution adopted by the Company’s Board at a
meeting in which the Executive was offered a reasonable opportunity to argue
that the resolution should not be adopted; or (x) the Executive abuses alcohol
or drugs in a manner that interferes with the successful performance of her
duties.    

(c)

Other Termination.

(1)

This Agreement may be terminated: (i) by the Executive for Good Reason (as
defined below), (ii) by the Company without Cause, (iii) automatically upon any
Change of Control event as defined in Treasury Regulation Section 1.409A-3(i)(5)
or (iv) at the end of a Term after the Company provides the Executive with
notice of non-renewal.

(2)

In the event this Agreement is terminated by the Executive for Good Reason or by
the Company without Cause, the Executive shall be entitled to the following:

(A)

any accrued but unpaid Base Salary for services rendered to the date of
termination;

(B)

any accrued but unpaid expenses required to be reimbursed under this Agreement;

(C)

a payment equal to three months of the then Base Salary (“Severance Amount”);

(D)

the Executive or her legally appointed guardian, as the case may be, shall have
up to three months  from the date of termination to exercise all such previously
granted options, provided that in no event shall any option be exercisable
beyond its Term;

(E)

 any benefits (except perquisites) to which the Executive was entitled pursuant
to Section 5(b) hereof shall continue to be paid or provided by the Company, as
the case may be, for three months, subject to the terms of any applicable plan
or insurance contract and applicable law provided that such benefits are exempt
from Section 409A of the Code by reason of Treasury Regulation





6




--------------------------------------------------------------------------------

1.409A-1(a)(5) or otherwise.  In the event all or a portion of the benefits to
which the Executive was entitled pursuant to Section 5(b) hereof are subject to
409A of the Code, the Executive shall not be entitled to the benefits that are
subject to Section 409A of the Code subsequent to the “applicable 2 ½ month
period” (as such term is defined under Treasury Regulation Section
1.409A-1(b)(4)(i)(A)).  

(3)

In the event of a Change of Control during the Term, the Executive shall be
entitled to receive each of the provisions of Section 6(c)(2)(A) – (E) above
except the Severance Amount shall equal to three months of the then Base Salary
and the benefits under Section 6(c)(2)(E) shall continue for a three month
period provided that such benefits are exempt from Section 409A of the Code by
reason of Treasury Regulation 1.409A-1(a)(5) or otherwise.  In the event all or
a portion of the benefits under Section 6(c)(2)(E) are subject to 409A of the
Code, the Executive shall not be entitled to the benefits that are subject to
Section 409A of the Code subsequent to the “applicable 2 ½ month period” (as
such term is defined under Treasury Regulation Section 1.409A-1(b)(4)(i)(A)).

(4)

In the event this Agreement is terminated at the end of a Term after the Company
provides the Executive with notice of non-renewal and the Executive remains
employed until the end of the Term, the Executive shall be entitled to the
following:

(A)

any accrued but unpaid Base Salary for services rendered to the date of
termination;

(B)

any accrued but unpaid expenses required to be reimbursed under this Agreement;
and

(C)

the Executive or her legally appointed guardian, as the case may be, shall have
up to three months from the date of termination to exercise all such previously
granted options, provided that in no event shall any option be exercisable
beyond its Term.

(5)

In the event of a termination for Good Reason or without Cause, the payment of
the Severance Amount shall be made at the same times as the Company pays
compensation to its employees over the applicable monthly period and any other
payments owed under Section 6(c) shall be promptly paid.  Provided, however,
that any balance of the Severance Amount remaining due on the “applicable 2 ½
month period” (as such term is defined under Treasury Regulation Section
1.409A-1(b)(4)(i)(A)) after the end of the tax year in which the Executive’s
employment is terminated or the Term ends shall be paid on the last day of the
applicable 2 ½ month period.  The payment of the Severance Amount shall be
conditioned on the Executive signing an Agreement and General Release (in the
form which is attached as Exhibit A) which releases the Company or any of its
affiliates (including its officers, directors and their affiliates) from any
liability under this Agreement or related to the Executive’s employment with the
Company provided that (x) the payment of the Severance Amount is made on or
before the 90th day following the Executive’s termination of employment; (y)
such Agreement and General Release is executed by the Executive, submitted to
the Company, and the statutory period during





7




--------------------------------------------------------------------------------

which the Executive is entitled to revoke the Agreement and General Release
under applicable law has expired on or before that 90th day; and (z) in the
event that the 90 day period begins in one taxable year and ends in a second
taxable year, then the payment of the Severance Amount shall be made in the
second taxable year.  Upon any Change of Control event, all payments owed under
Section 6(c)(3) shall be paid immediately.  

The term “Good Reason” shall mean: (i) a material diminution in the Executive’s
authority, duties or responsibilities due to no fault of the Executive (unless
the Executive has agreed to such diminution); or (ii) any other action or
inaction that constitutes a material breach by the Company under this Agreement.
 Prior to the Executive terminating her employment with the Company for Good
Reason, the Executive must provide written notice to the Company, within 30 days
following the Executive’s initial awareness of the existence of such condition,
that such Good Reason exists and setting forth in detail the grounds the
Executive believes constitutes Good Reason.  If the Company does not cure the
condition(s) constituting Good Reason within 30 days following receipt of such
notice, then the Executive’s employment shall be deemed terminated for Good
Reason.

(d)

Any termination made by the Company under this Agreement shall be approved by
the Board.

(e)

Upon (a) voluntary or involuntary termination of the Executive’s employment or
(b) the Company’s request at any time during the Executive's employment, the
Executive shall (i) provide or return to the Company any and all Company
property, including keys, key cards, access cards, security devices, employer
credit cards, network access devices, computers, cell phones, smartphones,
manuals, work product, thumb drives or other removable information storage
devices, and hard drives, and all Company documents and materials belonging to
the Company and stored in any fashion, including but not limited to those that
constitute or contain any Confidential Information or work product, that are in
the possession or control of the Executive, whether they were provided to the
Executive by the Company or any of its business associates or created by the
Executive in connection with her employment by the Company; and (ii) delete or
destroy all copies of any such documents and materials not returned to the
Company that remain in the Executive’s possession or control, including those
stored on any non-Company devices, networks, storage locations and media in the
Executive’s possession or control.

7.

Indemnification.  The Company shall indemnify the Executive, to the maximum
extent permitted by applicable law, against all costs, charges and expenses
incurred or sustained by her in connection with any action, suit or proceeding
to which he may be made a party by reason of her being an officer, director or
employee of the Company or of any subsidiary or affiliate of the Company.  This
indemnification shall be pursuant an Indemnification Agreement, a copy of which
is annexed as Exhibit B.

8.

Non-Competition Agreement.

(a)

Competition with the Company.  Until termination of her employment and for a
period of six months commencing on the date of termination, the Executive
(individually or in association with, or as a shareholder, director, officer,
consultant, employee, partner, joint





8




--------------------------------------------------------------------------------

venturer, member, or otherwise, of or through any person, firm, corporation,
partnership, association or other entity) shall not, directly or indirectly, act
as an employee or officer (or comparable position) of, owning an interest in, or
providing services substantially similar to those services the Executive
provided to the Company to a nationally or regionally accredited university.  

(b)

Solicitation of Students.  During the periods in which the provisions of Section
8(a) shall be in effect, the Executive, directly or indirectly, will not seek
nor accept Prohibited Business from any Students (as defined below) on behalf of
herself or any enterprise or business other than the Company, refer Prohibited
Business from any Student to any enterprise or business other than the Company
or receive commissions based on sales or otherwise relating to the Prohibited
Business from any Student, or any enterprise or business other than the Company.
 For purposes of this Agreement, the term “Student” means any person who
enrolled in the Company as a student during the 24-month period prior to the
time at which any determination is required to be made as to whether any such
person is a Student.

(c)

Solicitation of Employees. During the period in which the provisions of Section
8(a) and (b) shall be in effect, the Executive agrees that he shall not,
directly or indirectly, request, recommend or advise any employee of the Company
to terminate her employment with the Company, for the purposes of providing
services for a Prohibited Business, or solicit for employment or recommend to
any third party the solicitation for employment of any individual who was
employed by the Company or any of its subsidiaries and affiliates at any time
during the one year period preceding the Executive’s termination of employment.

(d)

Non-disparagement. The Executive agrees that, after the end of her employment,
he will refrain from making, in writing or orally, any unfavorable comments
about the Company, its operations, policies, or procedures that would be likely
to injure the Company’s reputation or business prospects; provided, however,
that nothing herein shall preclude the Executive from responding truthfully to a
lawful subpoena or other compulsory legal process or from providing truthful
information otherwise required by law.

(e)

No Payment. The Executive acknowledges and agrees that no separate or additional
payment will be required to be made to her in consideration of her undertakings
in this Section 8, and confirms he has received adequate consideration for such
undertakings.

(f)

References.  References to the Company in this Section 8 shall include the
Company’s subsidiaries and affiliates.

9.

Non-Disclosure of Confidential Information.

(a)

Confidential Information.  For purposes of this Agreement, “Confidential
Information” includes, but is not limited to, trade secrets, processes,
policies, procedures, techniques, designs, drawings, know-how, show-how,
technical information, specifications, computer software and source code,
information and data relating to the development, research, testing, costs,
marketing, and uses of the Services (as defined herein), the Company’s budgets
and strategic plans, and the identity and special needs of Students, vendors,
and suppliers, subjects and databases, data, and all technology relating to the
Company’s businesses, systems,





9




--------------------------------------------------------------------------------

methods of operation, and Student lists, Student information, solicitation
leads, marketing and advertising materials, methods and manuals and forms, all
of which pertain to the activities or operations of the Company, the names, home
addresses and all telephone numbers and e-mail addresses of the Company’s
directors, employees, officers, executives, former executives, Students and
former Students. Confidential Information also includes, without limitation,
Confidential Information received from the Company’s subsidiaries and
affiliates.  For purposes of this Agreement, the following will not constitute
Confidential Information (i) information which is or subsequently becomes
generally available to the public through no act or fault of the Executive, (ii)
information set forth in the written records of the Executive prior to
disclosure to the Executive by or on behalf of the Company which information is
given to the Company in writing as of or prior to the date of this Agreement,
and (iii) information which is lawfully obtained by the Executive in writing
from a third party (excluding any affiliates of the Executive) who lawfully
acquired the confidential information and who did not acquire such confidential
information or trade secret, directly or indirectly, from the Executive or the
Company or its subsidiaries or affiliates and who has not breached any duty of
confidentiality. As used herein, the term “Services” shall include all services
offered for sale and marketed by the Company during the Term, which as of the
Effective Date consist of operating an online university in compliance with all
applicable regulatory requirements.

(b)

Legitimate Business Interests.  The Executive recognizes that the Company has
legitimate business interests to protect and as a consequence, the Executive
agrees to the restrictions contained in this Agreement because they further the
Company’s legitimate business interests.  These legitimate business interests
include, but are not limited to (i) trade secrets; (ii) valuable confidential
business, technical, and/or professional information that otherwise may not
qualify as trade secrets, including, but not limited to, all Confidential
Information; (iii) substantial, significant, or key relationships with specific
prospective or existing Students, vendors or suppliers; (iv) Student goodwill
associated with the Company’s business; and (v) specialized training relating to
the Company’s technology, Services, methods, operations and procedures.
 Notwithstanding the foregoing, nothing in this Section 9(b) shall be construed
to impose restrictions greater than those imposed by other provisions of this
Agreement.

(c)

Confidentiality.  During the Term of this Agreement and following termination of
employment, for any reason, the Confidential Information shall be held by the
Executive in the strictest confidence and shall not, without the prior express
written consent of the Company, be disclosed to any person other than in
connection with the Executive’s employment by the Company.  The Executive
further acknowledges that such Confidential Information as is acquired and used
by the Company or its subsidiaries or affiliates is a special, valuable and
unique asset.  The Executive shall exercise all due and diligent precautions to
protect the integrity of the Company’s Confidential Information and to keep it
confidential whether it is in written form, on electronic media, oral, or
otherwise.  The Executive shall not copy any Confidential Information except to
the extent necessary to her employment nor remove any Confidential Information
or copies thereof from the Company’s premises except to the extent necessary to
her employment.  All records, files, materials and other Confidential
Information obtained by the Executive in the course of her employment with the
Company are confidential and proprietary and shall remain the exclusive property
of the Company, its Students, or subjects, as the case may be.  The Executive
shall not, except in connection with and





10




--------------------------------------------------------------------------------

as required by her performance of her duties under this Agreement, for any
reason use for her own benefit or the benefit of any person or entity other than
the Company or disclose any such Confidential Information to any person, firm,
corporation, association or other entity for any reason or purpose whatsoever
without the prior express written consent of an executive officer of the Company
(excluding the Executive).

(d)

References.  References to the Company in this Section 9 shall include the
Company’s subsidiaries and affiliates.

10.

Equitable Relief.

(a)

The Company and the Executive recognize that the services to be rendered under
this Agreement by the Executive are special, unique and of extraordinary
character, and that in the event of the breach by the Executive of the terms and
conditions of this Agreement or if the Executive, without the prior express
consent of the Board, shall leave her employment for any reason and/or take any
action in violation of Section 8 and/or Section 9, the Company shall be entitled
to institute and prosecute proceedings in any court of competent jurisdiction
referred to in Section 10(b) below, to enjoin the Executive from breaching the
provisions of Section 8 and/or Section 9.  

(b)

Any action arising from or under this Agreement must be commenced only in the
appropriate state or federal court located in Phoenix, Arizona.  The Executive
and the Company irrevocably and unconditionally submit to the exclusive
jurisdiction of such courts and agree to take any and all future action
necessary to submit to the jurisdiction of such courts.  The Executive and the
Company irrevocably waive any objection that they now have or hereafter may have
to the laying of venue of any suit, action or proceeding brought in any such
court and further irrevocably waive any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.
 Final judgment against the Executive or the Company in any such suit shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment, a
certified or true copy of which shall be conclusive evidence of the fact and the
amount of any liability of the Executive or the Company therein described, or by
appropriate proceedings under any applicable treaty or otherwise.

11.

Conflicts of Interest.  While employed by the Company, the Executive shall not,
unless approved by the Compensation Committee, directly or indirectly:

(a)

participate as an individual in any way in the benefits of transactions with any
of the Company’s suppliers, vendors, Students, or subjects, including, without
limitation, having a financial interest in the Company’s suppliers, vendors,
Students, or subjects, or making loans to, or receiving loans, from, the
Company’s suppliers, vendors, Students, or subjects;

(b)

realize a personal gain or advantage from a transaction in which the Company has
an interest or use information obtained in connection with the Executive’s
employment with the Company for the Executive’s personal advantage or gain; or

(c)

accept any offer to serve as an officer, director, partner, consultant, manager
with, or to be employed in a professional, medical, technical, or managerial
capacity by, a person or entity which does business with the Company.





11




--------------------------------------------------------------------------------



12.

Inventions, Ideas, Processes, and Designs.  All inventions, ideas, processes,
programs, software, and designs (including all improvements) directly related to
the Company’s business (i) conceived or made by the Executive during the course
of her employment with the Company (whether or not actually conceived during
regular business hours) and for a period of six months subsequent to the
termination (whether by expiration of the Term or otherwise) of such employment
with the Company, and (ii) related to the business of the Company, shall be
disclosed in writing promptly to the Company and shall be the sole and exclusive
property of the Company, and the Executive hereby assigns any such inventions to
the Company.  An invention, idea, process, program, software, or design
(including an improvement) shall be deemed directly related to the business of
the Company if (a) it was made with the Company’s funds, personnel, equipment,
supplies, facilities, or Confidential Information, (b) results from work
performed by the Executive for the Company, or (c) pertains to the current
business or demonstrably anticipated research or development work of the
Company.  The Executive shall cooperate with the Company and its attorneys in
the preparation of patent and copyright applications for such developments and,
upon request, shall promptly assign all such inventions, ideas, processes, and
designs to the Company.  The decision to file for patent or copyright protection
or to maintain such development as a trade secret, or otherwise, shall be in the
sole discretion of the Company, and the Executive shall be bound by such
decision. The Executive hereby irrevocably assigns to the Company, for no
additional consideration, the Executive’s entire right, title and interest in
and to all work product and intellectual property rights, including the right to
sue, counterclaim and recover for all past, present and future infringement,
misappropriation or dilution thereof, and all rights corresponding thereto
throughout the world. Nothing contained in this Agreement shall be construed to
reduce or limit the Company's rights, title or interest in any work product or
intellectual property rights so as to be less in any respect than the Company
would have had in the absence of this Agreement.  If applicable, the Executive
shall provide as a schedule to this Agreement, a complete list of all
inventions, ideas, processes, and designs, if any, patented or unpatented,
copyrighted or otherwise, or non-copyrighted, including a brief description,
which he made or conceived prior to her  employment with the Company and which
therefore are excluded from the scope of this Agreement. References to the
Company in this Section 12 shall include the Company, its subsidiaries and
affiliates.

13.

Indebtedness.  If, during the course of the Executive’s employment under this
Agreement, the Executive becomes indebted to the Company for any reason, the
Company may, if it so elects, and if permitted by applicable law, set off any
sum due to the Company from the Executive and collect any remaining balance from
the Executive unless the Executive has entered into a written agreement with the
Company.

14.

Assignability.  The rights and obligations of the Company under this Agreement
shall inure to the benefit of and be binding upon the successors and assigns of
the Company, provided that such successor or assign shall acquire all or
substantially all of the securities or assets and business of the Company.  The
Executive’s obligations hereunder may not be assigned or alienated and any
attempt to do so by the Executive will be void.

15.

Severability.

(a)

The Executive expressly agrees that the character, duration and geographical
scope of the non-competition provisions set forth in this Agreement are
reasonable





12




--------------------------------------------------------------------------------

in light of the circumstances as they exist on the date hereof.  Should a
decision, however, be made at a later date by a court of competent jurisdiction
that the character, duration or geographical scope of such provisions is
unreasonable, then it is the intention and the agreement of the Executive and
the Company that this Agreement shall be construed by the court in such a manner
as to impose only those restrictions on the Executive’s conduct that are
reasonable in the light of the circumstances and as are necessary to assure to
the Company the benefits of this Agreement.  If, in any judicial proceeding, a
court shall refuse to enforce all of the separate covenants deemed included
herein because taken together they are more extensive than necessary to assure
to the Company the intended benefits of this Agreement, it is expressly
understood and agreed by the parties hereto that the provisions of this
Agreement that, if eliminated, would permit the remaining separate provisions to
be enforced in such proceeding shall be deemed eliminated, for the purposes of
such proceeding, from this Agreement.

(b)

If any provision of this Agreement otherwise is deemed to be invalid or
unenforceable or is prohibited by the laws of the state or jurisdiction where it
is to be performed, this Agreement shall be considered divisible as to such
provision and such provision shall be inoperative in such state or jurisdiction
and shall not be part of the consideration moving from either of the parties to
the other.  The remaining provisions of this Agreement shall be valid and
binding and of like effect as though such provisions were not included.

16.

Notices and Addresses.  All notices, offers, acceptance and any other acts under
this Agreement (except payment) shall be in writing, and shall be sufficiently
given if delivered to the addressees in person, by FedEx or similar receipted
delivery, or next business day delivery to the addresses detailed below (or to
such other address, as either of them, by notice to the other may designate from
time to time), or by e-mail delivery (in which event a copy shall immediately be
sent by FedEx or similar receipted delivery), as follows:

To the Company:

Michael Mathews

Chief Executive Officer

Aspen Group, Inc.

224 West 30th Street, Suite 604

New York, NY 10001

Email: mike@aspen.com




With a copy to:

Nason, Yeager, Gerson White & Lioce, P.A.

Attn: Michael D. Harris, Esq.

1645 Palm Beach Lakes Blvd., Suite 1200

West Palm Beach, Florida 33410

Email:  mharris@nasonyeager.com




To the Executive:

Cheri St. Arnauld

Email:  carnauld@cox.net




17.

Counterparts.  This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument.  The execution of this Agreement may be by actual
or facsimile signature.





13




--------------------------------------------------------------------------------



18.

Attorneys’ Fees.  In the event that there is any controversy or claim arising
out of or relating to this Agreement, or to the interpretation, breach or
enforcement thereof, and any action or proceeding is commenced to enforce the
provisions of this Agreement, the prevailing party shall be entitled to
reasonable attorneys’ fees, costs and expenses (including such fees and costs on
appeal).

19.

Governing Law.  This Agreement shall be governed or interpreted according to the
internal laws of the State of Arizona without regard to choice of law
considerations and all claims relating to or arising out of this Agreement, or
the breach thereof, whether sounding in contract, tort, or otherwise, shall also
be governed by the laws of the State of Arizona without regard to choice of law
considerations.

20.

Entire Agreement.  This Agreement constitutes the entire Agreement between the
parties and supersedes all prior oral and written agreements between the parties
hereto with respect to the subject matter hereof.  Neither this Agreement nor
any provision hereof may be changed, waived, discharged or terminated orally,
except by a statement in writing signed by the party or parties against which
enforcement or the change, waiver discharge or termination is sought.

21.

Section and Paragraph Headings.  The section and paragraph headings in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.

22.

Section 409A Compliance.  

(a)

This Agreement is intended to comply with Section 409A of the Internal Revenue
Code of 1986, as amended (“Section 409A”), or an exemption thereunder.  This
Agreement shall be construed and administered in accordance with Section 409A.
 Notwithstanding any other provision of this Agreement to the contrary, payments
provided under this Agreement may only be made upon an event and in a manner
that complies with Section 409A or an applicable exemption.  Any payments under
this Agreement that may be excluded from Section 409A either as separation pay
due to an involuntary separation from service (including a voluntary separation
from service for good reason that is considered an involuntary separation for
purposes of the separation pay exception under Treasury Regulation
1.409A-1(n)(2)) or as a short-term deferral shall be excluded from Section 409A
to the maximum extent possible.  For purposes of Section 409A, each installment
payment provided under this Agreement shall be treated as a separate payment.
 Any payments to be made under this Agreement upon a termination of employment
shall only be made if such termination of employment constitutes a “separation
from service” under Section 409A.  Notwithstanding the foregoing, the Company
makes no representations that the payments and benefits provided under this
Agreement comply with Section 409A and in no event shall the Company be liable
for all or any portion of any taxes, penalties, interest, or other expenses that
may be incurred by the Executive on account of non-compliance with Section 409A.




(b)

Notwithstanding any other provision of this Agreement, if at the time of the
Executive's termination of employment, the Executive is a "specified employee",
determined in accordance with Section 409A, any payments and benefits provided
under this Agreement that





14




--------------------------------------------------------------------------------

constitute "nonqualified deferred compensation" subject to Section 409A (e.g.,
payments and benefits that do not qualify as a short-term deferral or as a
separation pay exception) that are provided to the Executive on account of the
Executive’s separation from service shall not be paid until the first payroll
date to occur following the six-month anniversary of the Executive's termination
date ("Specified Employee Payment Date").  The aggregate amount of any payments
that would otherwise have been made during such six-month period shall be paid
in a lump sum on the Specified Employee Payment Date without interest and
thereafter, any remaining payments shall be paid without delay in accordance
with their original schedule.  If the Executive dies during the six-month
period, any delayed payments shall be paid to the Executive's estate in a lump
sum upon the Executive's death.




(c)

To the extent required by Section 409A, each reimbursement or in-kind benefit
provided under this Agreement shall be provided in accordance with the
following:




(i)

the amount of expenses eligible for reimbursement, or in-kind benefits provided,
during each calendar year cannot affect the expenses eligible for reimbursement,
or in-kind benefits to be provided, in any other calendar year;




(ii)

any reimbursement of an eligible expense shall be paid to the Executive on or
before the last day of the calendar year following the calendar year in which
the expense was incurred; and




(iii)

any right to reimbursements or in-kind benefits under this Agreement shall not
be subject to liquidation or exchange for another benefit.




(d)

In the event the Company determines that the Executive is a “specified employee”
within the meaning of Section 409A(a)(2)(B)(i) of the Code at the time of the
Executive’s separation from service, then to the extent any payment or benefit
that the Executive becomes entitled to under this Agreement on account of the
Executive’s separation from service would be considered deferred compensation
subject to Section 409A as a result of the application of Section
409A(a)(2)(B)(i) of the Code, such payment shall not be payable and such benefit
shall not be provided until the date that is the earlier of (i) six months and
one day after the Executive’s separation from service, or (ii) the Executive’s
death (the “Six Month Delay Rule”).




(i)

For purposes of this subparagraph, amounts payable under the Agreement should
not provide for a deferral of compensation subject to Section 409A to the extent
provided in Treasury Regulation Section 1.409A-1(b)(4) (e.g., short-term
deferrals), Treasury Regulation Section 1.409A-1(b)(9) (e.g., separation pay
plans, including the exception under subparagraph (iii)), and other applicable
provisions of the Treasury Regulations.




(ii)

To the extent that the Six Month Delay Rule applies to payments otherwise
payable on an installment basis, the first payment shall include a catch-up
payment covering amounts that would otherwise have been paid during the
six-month period but for the application of the Six Month Delay Rule, and the
balance of the installments shall be payable in accordance with their original
schedule.








15




--------------------------------------------------------------------------------



(iii)

To the extent that the Six Month Delay Rule applies to the provision of benefits
(including, but not limited to, life insurance and medical insurance), such
benefit coverage shall nonetheless be provided to the Executive during the first
six months following her separation from service (the “Six Month Period”),
provided that, during such Six-Month Period, the Executive pays to the Company,
on a monthly basis in advance, an amount equal to the Monthly Cost (as defined
below) of such benefit coverage.  The Company shall reimburse the Executive for
any such payments made by the Executive in a lump sum not later than 30 days
following the sixth month anniversary of the Executive’s separation from
service.  For purposes of this subparagraph, “Monthly Cost” means the minimum
dollar amount which, if paid by the Executive on a monthly basis in advance,
results in the Executive not being required to recognize any federal income tax
on receipt of the benefit coverage during the Six Month Period.




(e)

The parties intend that this Agreement will be administered in accordance with
Section 409A.  To the extent that any provision of this Agreement is ambiguous
as to its compliance with Section 409A, the provision shall be read in such a
manner so that all payments hereunder comply with Section 409A.  The parties
agree that this Agreement may be amended, as reasonably requested by either
party, and as may be necessary to fully comply with Section 409A and all related
rules and regulations in order to preserve the payments and benefits provided
hereunder without additional cost to either party.




(f)

The Company makes no representation or warranty and shall have no liability to
the Executive or any other person if any provisions of this Agreement are
determined to constitute deferred compensation subject to Section 409A but do
not satisfy an exemption from, or the conditions of, such Section.




[Signature Page To Follow]














16




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement
as of the date and year first above written.

 

Aspen Group, Inc.

 

 

 

 

 

 

 

By:

/s/ Michael Mathews

 

 

Michael Mathews

 

 

Chief Executive Officer

 

 

 

 

 

 

 

Executive:

 

 

 

 

 

 

 

/s/ Cheri St. Arnauld

 

Cheri St. Arnauld






































--------------------------------------------------------------------------------













Exhibit A

General Release Agreement

















--------------------------------------------------------------------------------







TERMINATION AND RELEASE AGREEMENT




THIS TERMINATION AND RELEASE AGREEMENT (the “Agreement”) is made and entered
into as of _______ __, 201___ (the “Effective Date”), by and between Cheri St.
Arnauld (the “Executive”) and Aspen Group, Inc. (the “Employer” or the
“Company”).




WHEREAS, the Executive was employed as Chief Operating Officer of the Employer;




WHEREAS, the parties wish to resolve all outstanding claims and disputes between
them in an amicable manner;




NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements set forth in this Agreement, the sufficiency of which the parties
acknowledge, it is agreed as follows:




1.

Nothing in this Agreement shall be construed as an admission of liability or
wrongdoing by the Employer, its past and present affiliates, officers,
directors, owners, executives, attorneys, or agents, and the Employer
specifically disclaims liability to or wrongful treatment of the Executive on
the part of itself, its past and present affiliates, officers, directors,
owners, employees, attorneys, and agents.  Additionally, nothing in this
Agreement shall be construed as an admission of liability or wrongdoing by the
Executive and the Executive specifically disclaims liability to or wrongful acts
directed at the Employer.




2.

The Executive covenants not to sue, and fully and forever releases and
discharges the Employer, its past and present affiliates, directors, officers,
owners, executives and agents, as well as its successors and assigns from any
and all legally waivable claims, liabilities, damages, demands, and causes of
action or liabilities of any nature or kind, whether now known or unknown,
arising out of or in any way connected with the Executive’s employment with the
Employer or the termination of that employment; provided, however, that nothing
in this Agreement shall either waive any rights or claims of the Executive that
arise after the Executive signs this Agreement or impair or preclude the
Executive’s right to take action to enforce the terms of this Agreement.  This
release includes but is not limited to claims arising under federal, state or
local laws prohibiting employment discrimination or relating to leave from
employment, including but not limited to Title VII of the Civil Rights Act of
1964, as amended, the Age Discrimination in Employment Act, as amended, the
Equal Pay Act and the Americans with Disabilities Act, as amended, the Family
and Medical Leave Act, as amended, claims for attorneys’ fees or costs, and any
and all claims in contract, tort, or premised on any other legal theory. The
Executive acknowledges that the Executive has been paid in full all compensation
owed to the Executive by the Employer as a result of Executive’s employment,
except from compensation (if any) due through the Effective Date which shall be
paid in the next regular payroll of the Company.   The Employer and its
directors, officers, and employees covenant not to sue, and fully and forever
release and discharge the Executive, from any and all legally waivable claims
from the beginning of time until the date of this Agreement, and from
liabilities, damages, demands, and causes of action, attorney’s fees, costs or
liabilities of any nature or kind, whether now known or unknown, arising out of
or in any way connected with the Executive’s employment with the Employer.











--------------------------------------------------------------------------------













3.

The Executive represents that he has not filed any complaints or charges against
the Employer with the Equal Employment Opportunity Commission, or with any other
federal, state or local agency or court, and covenants that he will not seek to
recover on any claim released in this Agreement.




4.

The Executive agrees that he will not encourage or assist any of the Employer’s
employees to litigate claims or file administrative charges against the Employer
or its past and present affiliates, officers, directors, owners, employees and
agents, unless required to provide testimony or documents pursuant to a lawful
subpoena or other compulsory legal process.




5.

The Executive acknowledges that he is subject to non-compete and confidentiality
provisions under that certain Employment Agreement between the Executive and the
Employer dated __________ ___, 2014 (the “Employment Agreement”).

 

6.

The Executive acknowledges that he has been given at least 21 days to consider
this Agreement and that he has seven days from the date he executes this
Agreement in which to revoke it and that this Agreement will not be effective or
enforceable until after the seven-day revocation period ends without revocation
by the Executive.  Revocation can be made by delivery of a written notice of
revocation to Michael Mathews, Chief Executive Officer at the offices of the
Employer, by midnight on or before the seventh calendar day after the Executive
signs the Agreement.




7.

The Executive acknowledges that he has been advised to consult with an attorney
of her choice with regard to this Agreement.  The Executive hereby acknowledges
that he understands the significance of this Agreement, and represents that the
terms of this Agreement are fully understood and voluntarily accepted by her.




8.

The Executive and the Employer agree that neither he nor they, nor any of their
agents or representatives will disclose, disseminate and/or publicize, or cause
or permit to be disclosed, disseminated or publicized, the existence of this
Agreement, any of the terms of this Agreement, or any claims or allegations
which the Executive believes he or they could have made or asserted against one
another, specifically or generally, to any person, corporation, association or
governmental agency or other entity except: (i) to the extent necessary to
report income to appropriate taxing authorities; (ii) in response to an order of
a court of competent jurisdiction or subpoena issued under the authority
thereof; or (iii) in response to any inquiry or subpoena issued by a state or
federal governmental agency; provided, however, that notice of receipt of such
order or subpoena shall be faxed to Aspen Group, Inc., attention Michael Mathews
(____) ______, and in the case of the Executive, to Gerard Wendolowski (____)
_______-______ within 24 hours of the  receipt of such order or subpoena, so
that both Executive and Employer  will have the opportunity to assert what
rights they have to non-disclosure prior to any response to the order, inquiry
or subpoena.




9.

The Executive and Employer agree to refrain from disparaging or making any
unfavorable comments, in writing or orally, about either party, and in the case
of the Employer, about its management, its operations, policies, or procedures
and in the case of the Executive, to





2




--------------------------------------------------------------------------------










prospective employers, those making inquiry as to the reasons for her separation
from the Company or to any person, company or other business entity.  




10.

In the event of any lawsuit against the Employer that relates to alleged acts or
omissions by the Executive during her employment with the Employer, the
Executive agrees to cooperate with Employer by voluntarily providing truthful
and full information as reasonably necessary for the Employer to defend against
such lawsuit.  Provided, however, the Executive shall be entitled to receive
reimbursement for expenses, including lost wages, incurred in assisting the
Employer regarding any lawsuit.  




11.

  Except as provided herein, all agreements between the Employer and the
Executive including but not limited to the Employment Agreement, are null and
void and no longer enforceable.




12.

This Agreement sets forth the entire agreement between the Executive and the
Employer, and fully supersedes any and all prior agreements or understandings
between them regarding its subject matter; provided, however, that nothing in
this Agreement is intended to or shall be construed to modify, impair or
terminate any obligation of the Executive or the Employer pursuant to provisions
of the Employment Agreement that by their terms continues after the Executive’s
separation from the Employer’s employment.  This Agreement may only be modified
by written agreement signed by both parties.  




13.

The Employer and the Executive agree that in the event any provision of this
Agreement is deemed to be invalid or unenforceable by any court or
administrative agency of competent jurisdiction, or in the event that any
provision cannot be modified so as to be valid and enforceable, then that
provision shall be deemed severed from the Agreement and the remainder of the
Agreement shall remain in full force and effect.




14.

This Agreement shall be governed or interpreted according to the internal laws
of the State of Delaware without regard to choice of law considerations and all
claims relating to or arising out of this Agreement, or the breach thereof,
whether sounding in contract, tort, or otherwise, shall also be governed by the
laws of the State of Delaware without regard to choice of law considerations.




15.

In the event that there is any controversy or claim arising out of or relating
to this Agreement, or to the interpretation, breach or enforcement thereof, and
any action or proceeding is commenced to enforce or contest the provisions of
this Agreement, the prevailing party shall be entitled to a reasonable
attorney’s fee, costs and expenses.




16.

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original but all of which together shall constitute one and the
same instrument.  The execution of this Agreement may be by actual or facsimile
signature.  




[Signature Page To Follow]





3




--------------------------------------------------------------------------------
















PLEASE READ CAREFULLY.  THIS AGREEMENT CONTAINS A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.




 

ASPEN GROUP, INC.

 

 

 

 

 

 

 

By:

 

 

 

Michael Mathews

 

 

Chief Executive Officer







I have carefully read this Agreement and understand that it contains a release
of known and unknown claims.  I acknowledge and agree to all of the terms and
conditions of this Agreement.  I further acknowledge that I enter into this
Agreement voluntarily with a full understanding of its terms.




 

 

 

Cheri St. Arnauld





























4




--------------------------------------------------------------------------------







Exhibit B

Indemnification Agreement




















--------------------------------------------------------------------------------







INDEMNIFICATION AGREEMENT




This Indemnification Agreement (the “Agreement”) is entered into as of this
_____day of ______ 2014, by and between Aspen Group, Inc., a Delaware
corporation (the “Company”), and Cheri St. Arnauld (the “Indemnitee”) and
replaces any and all Indemnification Agreements previously entered into between
the Parties:




WHEREAS, competent and experienced persons are becoming increasingly reluctant
to serve publicly-held corporations as directors, officers, or in other
capacities unless they are provided with adequate protection through liability
insurance or adequate indemnification against inordinate risks of claims and
actions against them arising out of their service to the corporation;




WHEREAS, the board of directors of the Company (the “Board”) has determined that
the inability to attract and retain such persons is detrimental to the best
interests of the Company’s shareholders and that the Company should act to
assure such persons that there will be increased certainty of such protection in
the future;




WHEREAS, Section 145 of the Delaware General Corporation Law (the “DGCL”)
empowers the Company to indemnify its officers, directors, employees and agents
by agreement and to indemnify persons who serve, at the request of the Company,
as directors, officers, employees or agents of other corporations or
enterprises;




WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify such persons to the fullest extent permitted by
applicable law so that they will serve or continue to serve the Company free
from undue concern that they will not be so indemnified;




WHEREAS, the Indemnitee is willing to serve as a director or officer of the
Company on the condition that he be so indemnified.




NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the Company and the Indemnitee do hereby covenant and agree as
follows:




1.

Definitions.  For purposes of this Agreement:




(a)

“Act” means the Securities Exchange Act of 1934.




(b)

“Beneficial Owner” means (as defined in Rule 13d-3 under the Act), any Person
who directly or indirectly, owns securities of the Company representing 10% or
more of the combined voting power of the Company’s then outstanding securities.




(c)

“Change of Control” means a change in control of the Company occurring after the
Effective Date of a nature that would be required to be reported in response to
Item 5.01 on Form 8-K (or in response to any similar item on any similar
schedule or form) promulgated under the Act, whether or not the Company is then
subject to such reporting requirement; provided, however, that, without
limitation, such a Change of Control shall be deemed to have











--------------------------------------------------------------------------------

 




occurred after the Effective Date if a Person (as defined below) becomes the
Beneficial Owner without the prior approval of at least two-thirds of the
directors in office immediately prior to such person attaining such percentage;
(ii) the Company is a party to a merger, consolidation, sale of assets or other
reorganization, or a proxy contest, as a consequence of which members of the
Board in office immediately prior to such transaction or event constitute less
than a majority of the Board thereafter; or (iii) during any period of two
consecutive years, individuals who, at the beginning of such period, constituted
the Board (including for this purpose, any new director whose election or
nomination for election by the Company’s shareholders was approved by a vote of
at least two-thirds of the directors then still in office who were directors at
the beginning of such period) cease for any reason to constitute at least a
majority of the Board.




(d)

“Corporate Status” describes the status of a person who is or was a director,
officer, employee, agent or fiduciary of the Company or of any other
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise which such person is or was serving at the request of the Company.




(e)

“Disinterested Director” means a director of the Company who is not and was not
a party to the Proceeding in respect of which indemnification is sought by the
Indemnitee.




(f)

“Effective Date” means the date first above written.




(g)

“Expenses” shall include all reasonable attorney’s fees, retainers, court costs,
transcript costs, fees of experts, witness fees, travel expenses, duplicating
costs, printing and binding costs, telephone charges, postage, delivery service
fees and all other disbursements or expenses of the types customarily incurred
in connection with prosecuting, defending, preparing to prosecute or defend,
investigating, or being or preparing to be a witness in a Proceeding.




(h)

“Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither presently is, nor in the
past five years has been, retained to represent (i) the Company or the
Indemnitee in any matter material to either such party, or (ii) any other party
to the Proceeding giving rise to a claim for indemnification hereunder.
 Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or the Indemnitee in an action to determine the Indemnitee’s rights under this
Agreement.




(i)

“Person” means (as such term is used in Sections 13(d) and 14(d) of the Act) an
individual, a partnership, a corporation, a limited liability company, an
association, a joint stock company, a trust, a joint venture, an unincorporated
organization, or a governmental entity (or any department, agency, or political
subdivision thereof).




(j)

“Proceeding” includes any actual or threatened action, suit, arbitration,

















--------------------------------------------------------------------------------

 




alternative dispute resolution mechanism, investigation, administrative hearing
or any other proceeding whether civil, criminal, administrative or
investigative, whether or not initiated prior to the Effective Date, except a
proceeding initiated by an Indemnitee pursuant to Section 11 of this Agreement
to enforce her rights under this Agreement.




(k)

“Standard” shall mean the applicable standard of conduct set forth in Sections
145(a) and (b) of the DGCL.




2.

Agreement to Serve.  The Indemnitee agrees to serve as a director or officer of
the Company.  The Indemnitee may at any time and for any reason resign from such
position (subject to any other contractual obligation or any obligation imposed
by operation of law). Similarly, the Company shall have no obligation under this
Agreement to continue the Indemnitee in any position with the Company.




3.

Indemnification — General.  The Company shall indemnify and advance Expenses to
the Indemnitee as provided in this Agreement and to the fullest extent permitted
by applicable law in effect on the date hereof and to such greater extent as
applicable law may thereafter from time to time permit.  However, no
indemnification shall be made by the Company (except as ordered by a court)
unless a determination has been made in the manner provided for in Section
145(d) of the DGCL and Section 9(b) herein that the Indemnitee has met the
applicable Standard.  The rights of the Indemnitee provided under the preceding
sentence shall include, but shall not be limited to, the rights set forth in the
other sections of this Agreement.




4.

Third-Party Actions.  The Indemnitee shall be entitled to the rights of
indemnification provided in this Section 4 if, by reason of her Corporate
Status, he is, or is threatened to be made, a party to any Proceeding, other
than a Proceeding by or in the right of the Company.  Pursuant to this Section
4, the Indemnitee shall be indemnified against Expenses (including attorneys’
fees), judgments, fines and amounts paid in settlement actually and reasonably
incurred by her in connection with such Proceeding or any claim, issue or matter
therein, if (i) he acted in good faith, and in a manner he reasonably believed
to be in or not opposed to the Company’s best interests; and (ii) with respect
to any criminal Proceeding, had no reasonable cause to believe her conduct was
unlawful.  The Indemnitee shall not be entitled to indemnification in connection
with any Proceeding charging improper personal benefit to the Indemnitee,
whether or not involving action in her official capacity, in which he was judged
liable on the basis that personal benefit was improperly received by her.




5.

Direct and Derivative Actions.  The Indemnitee shall be entitled to the rights
of indemnification provided in this Section 5, by reason of her Corporate
Status, if he is, or is threatened to be made, a party to any Proceeding brought
by a shareholder directly or on behalf of the Company to procure a judgment in
its favor.  Pursuant to this Section, the Indemnitee shall be indemnified
against Expenses actually and reasonably incurred by her or on her behalf in
connection with such Proceeding if he acted in good faith and in a manner he
reasonably believed to be in or not opposed to the best interests of the
Company.  Notwithstanding the foregoing, no indemnification against such
Expenses shall be made in respect of any claim, issue or matter in such

















--------------------------------------------------------------------------------

 




Proceeding as to which the Indemnitee shall have been adjudged to be liable to
the Company unless the Delaware Court of Chancery or the court in which such
Proceeding was brought shall determine upon application that, despite the
adjudication of liability but in view of all of the circumstances of the case,
the Indemnitee is fairly and reasonably entitled to indemnification for such
Expenses which the Delaware Court of Chancery or such other court shall deem
proper.




The Indemnitee shall not be entitled to the rights of indemnification provided
in this Section 5, by reason of her corporate status, if he is, or is threatened
to be made, a party to any Proceeding brought by the Company, or files any claim
against the Company in a Proceeding.




6.

Indemnification for Expenses of an Indemnitee.  Notwithstanding any other
provision of this Agreement, to the extent that the Indemnitee is, by reason of
her Corporate Status, a party to and is successful, on the merits or otherwise,
in any Proceeding, he shall be indemnified against all Expenses actually and
reasonably incurred by her in connection therewith.  If the Indemnitee is not
wholly successful in such Proceeding but is successful, on the merits or
otherwise, as to one or more but less than all claims, issues or matters in such
Proceeding, the Company shall indemnify the Indemnitee against all Expenses
actually and reasonably incurred by her or on her behalf in connection with each
successfully resolved claim, issue or matter.  For purposes of this Section 6
and without limitation, the termination of any claim, issue or matter in such a
Proceeding by dismissal, with or without prejudice, shall be deemed to be a
successful result as to such claim, issue or matter.




7.

Indemnification for Expenses of a Witness.  Notwithstanding any other provision
of this Agreement, to the extent that the Indemnitee is, by reason of her
Corporate Status, a witness in any Proceeding, he shall be indemnified against
all Expenses actually and reasonably incurred by her or on her behalf in
connection therewith.




8.

Advancement of Expenses.  The Company shall advance all reasonable Expenses
incurred by or on behalf of the Indemnitee in connection with any Proceeding
within 20 working days after the receipt by the Company of a statement or
statements from the Indemnitee requesting such advance or advances from time to
time, whether prior to or after final disposition of such Proceeding.  Such
statement or statements shall reasonably evidence the Expenses incurred by the
Indemnitee including providing detailed invoices from attorneys and other
parties (unless an advance retainer) and shall include, be preceded by or
accompanied by, as the case may be, the following: (i) a written affirmation of
the Indemnitee’s good-faith that he has met the Standard; (ii) an undertaking by
or on behalf of the Indemnitee to repay any Expenses advanced if it shall be
determined that the Indemnitee did not meet the Standard or that the Indemnitee
is not entitled to be indemnified against such Expenses; and (iii) a
determination that the facts then known to those making the determination would
not preclude indemnification under the DGCL.




The Indemnitee understands and agrees that the undertaking required by this
Section 8(ii) shall be an unlimited general obligation of the Indemnitee.




















--------------------------------------------------------------------------------

 




9.

Indemnification Procedure.




(a)

To obtain indemnification under this Agreement, the Indemnitee shall submit to
the Company a written request, including therein or therewith such documentation
and information as is reasonably available to the Indemnitee and is reasonably
necessary to determine whether and to what extent the Indemnitee is entitled to
indemnification.  The Secretary of the Company shall, promptly upon receipt of
such a request for indemnification, advise the Board in writing that the
Indemnitee has requested indemnification.




(b)

Upon written request by the Indemnitee for indemnification pursuant to Section
9(a) hereof, a determination, if required by applicable law, with respect to the
Indemnitee’s entitlement thereto shall be made (i) by the Board by a majority
vote of a quorum consisting of Disinterested Directors; or (ii) if a quorum
cannot be obtained or, even if attainable, a quorum of Disinterested Directors
so directs, by (a) Independent Counsel in a written opinion; or (b) by the
shareholders of the Company.  If it is determined that the Indemnitee is
entitled to indemnification, payment to the Indemnitee shall be made within 10
working days after such determination. The Indemnitee shall cooperate with the
person, persons or entity making such determination with respect to the
Indemnitee’s entitlement to indemnification, including providing to such person,
persons or entity upon reasonable advance request any documentation or
information which is not privileged or otherwise protected from disclosure and
which is reasonably available to the Indemnitee and reasonably necessary to such
determination.  




10.

Presumptions and Effect of Certain Proceedings.




(a)

If a Change of Control shall have occurred, in making a determination with
respect to entitlement to indemnification hereunder, and following the
procedures in Section 9, as applicable, it shall be presumed that the Indemnitee
is entitled to indemnification under this Agreement if the Indemnitee has
submitted a request for indemnification in accordance with Section 9(a) of this
Agreement, and the Company shall have the burden of proof to overcome that
presumption in connection with the making by any person, persons or entity of
any determination contrary to that presumption.




(b)

If the Indemnitee’s right to indemnification shall not have been made within 60
days after receipt by the Company of the request therefor, the requisite
determination of entitlement to indemnification shall be deemed to have been
made and the Indemnitee shall be entitled to such indemnification, absent (i) a
misstatement by the Indemnitee of a material fact, or an omission of a material
fact necessary to make the Indemnitee’s statement not materially misleading, in
connection with the request for indemnification, or (ii) a prohibition of such
indemnification under applicable law; provided, however, that such 60-day period
may be extended for a reasonable time, not to exceed an additional 30 days, if
the person, persons or entity making the determination with respect to
entitlement to indemnification in good faith requires such additional time for
the obtaining or evaluating of documentation and/or information relating
thereto; and provided, further, that the foregoing provisions of Section 10(b)
shall not apply (i) if the determination of entitlement to indemnification is to
be made by the

















--------------------------------------------------------------------------------

 




shareholders pursuant to Section 9(b) of this Agreement and if (A) within 15
days after receipt by the Company of the request for such determination the
Board has resolved to submit such determination to the shareholders for their
consideration at an annual meeting thereof to be held within 75 days after such
receipt and such determination is made thereat, or (B) a special meeting of
shareholders is called within 15 days after such receipt for the purpose of
making such determination, such meeting is held for such purpose within 60 days
after having been so called and such determination is made thereat, or (ii) if
the determination of entitlement to indemnification is to be made by Independent
Counsel pursuant to Section 9(b) of this Agreement.




(c)

The termination of any Proceeding or of any claim, issue or matter therein, by
judgment, order, settlement, conviction or upon a plea of nolo contendere or its
equivalent, shall not (except as otherwise expressly provided in this Agreement)
of itself adversely affect the right of the Indemnitee to indemnification or
create a presumption that the Indemnitee did not act in good faith and in a
manner which he reasonably believed to be in or not opposed to the best
interests of the Company, and with respect to any criminal Proceeding, that the
Indemnitee had reasonable cause to believe that her conduct was unlawful.




11.

Remedies of the Indemnitee.




(a)

In the event that (i) a determination is made pursuant to Section 9 of this
Agreement that the Indemnitee is not entitled to indemnification under this
Agreement, (ii) advancement of Expenses is not timely made pursuant to Section 8
of this Agreement, (iii) the determination of entitlement to indemnification is
to be made by Independent Counsel pursuant to Section 9(b) of this Agreement and
such determination shall not have been made and delivered in a written opinion
within 90 days after receipt by the Company of the request for indemnification,
(iv) payment of indemnification is not made pursuant to Section 5 of this
Agreement within 10 days after receipt by the Company of a written request
therefor, or (v) payment of indemnification is not made within 10 days after a
determination has been made that the Indemnitee is entitled to indemnification
or such determination is deemed to have been made pursuant to Section 9 or 10 of
this Agreement, the Indemnitee shall be entitled to an adjudication in an
appropriate court of the State of Delaware, or in any other court of competent
jurisdiction, of her entitlement to such indemnification or advancement of
Expenses.  The Indemnitee shall commence such proceeding seeking an adjudication
within 180 days following the date on which the Indemnitee first has the right
to commence such proceeding pursuant to this Section 11(a).  




(b)

In the event that a determination shall have been made pursuant to Section 9 of
this Agreement that the Indemnitee is not entitled to indemnification, any
judicial proceeding commenced pursuant to this Section 11 shall be conducted in
all respects as a de novo trial on the merits and the Indemnitee shall not be
prejudiced by reason of that adverse determination.  If a Change of Control
shall have occurred, in any judicial proceeding commenced pursuant to this
Section 11, the Company shall have the burden of proving the the Indemnitee is
not entitled to indemnification or advancement of Expenses, as the case may be.




















--------------------------------------------------------------------------------

 




(c)

If a determination shall have been made or deemed to have been made pursuant to
Section 9 or 10 of this Agreement that the Indemnitee is entitled to
indemnification, the Company shall be bound by such determination in any
judicial proceeding commenced pursuant to this Section 11, absent (i) a
misstatement by the Indemnitee of a material fact, or an omission of a material
fact necessary to make the Indemnitee’s statement not materially misleading, in
connection with the request for indemnification, or (ii) a prohibition of such
indemnification under applicable law.




(d)

The Company shall be precluded from asserting in any judicial proceeding
commenced pursuant to this Section 11 that the procedures and presumptions of
this Agreement are not valid, binding and enforceable and shall stipulate in any
such court that the Company is bound by all the provisions of this Agreement.




(e)

In the event that the Indemnitee, pursuant to this Section 11, seeks a judicial
adjudication to enforce her rights under, or to recover damages for breach of,
this Agreement, the Indemnitee shall be entitled to recover from the Company,
and shall be indemnified by the Company against, any and all Expenses (of the
types described in the definition of Expenses in Section 1 of this Agreement)
actually and reasonably incurred by her in such judicial adjudication, but only
if he prevails therein.  If it shall be determined in said judicial adjudication
that the Indemnitee is entitled to receive part but not all of the
indemnification or advancement of Expenses sought, the Expenses incurred by the
Indemnitee in connection with such judicial adjudication shall be appropriately
prorated.




12.

Non-Exclusivity; Survival of Rights; Insurance; Subrogation.




(a)

The rights of indemnification and to receive advancement of Expenses as provided
by this Agreement shall not be deemed exclusive of any other rights to which the
Indemnitee may at any time be entitled under applicable law, the Articles of
Incorporation, the Bylaws, any agreement, a vote of shareholders or a resolution
of directors, or otherwise.  No amendment, alteration or repeal of this
Agreement or any provision hereof shall be effective as to any Indemnitee with
respect to any action taken or omitted by such Indemnitee in her Corporate
Status prior to such amendment, alteration or repeal.




(b)

To the extent that the Company maintains an insurance policy or policies
providing liability insurance for directors, officers, employees, agents or
fiduciaries of the Company or of any other corporation, partnership, joint
venture, trust, employee benefit plan or other enterprise which such person
serves at the request of the Company, the Indemnitee shall be covered by such
policy or policies in accordance with its or their terms to the maximum extent
of the coverage available for any such director, officer, employee or agent
under such policy or policies.




(c)

In the event of any payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of the
Indemnitee, who shall execute all papers required and take all action necessary
to secure such rights, including

















--------------------------------------------------------------------------------

 




execution of such documents as are necessary to enable the Company to bring suit
to enforce such rights.




(d)

The Company shall not be liable under this Agreement to make any payment of
amounts otherwise indemnifiable hereunder if and to the extent that the
Indemnitee has otherwise actually received such payment under any insurance
policy, contract, agreement or otherwise.




(e)

The Company may, to the full extent authorized by law, create a trust fund,
grant a security interest and/or use other means (including, without limitation,
letters of credit, surety bonds and other similar arrangements) to ensure the
payment of such amounts as may become necessary to effect indemnification
provided hereunder.




13.

Duration of Agreement.  This Agreement shall continue until and terminate upon
the later of:  (a) six years after the date that the Indemnitee shall have
ceased to serve as a director, officer, employee, agent or fiduciary of the
Company or of any other corporation, partnership, joint venture, trust, employee
benefit plan or other enterprise which the Indemnitee served at the request of
the Company; or (b) the final termination of all pending Proceedings in respect
of which the Indemnitee is granted rights of indemnification or advancement of
Expenses hereunder and of any proceeding commenced by the Indemnitee pursuant to
Section 11 of this Agreement relating thereto.  




14.

Exceptions to Indemnification Rights.  Notwithstanding any other provision of
this Agreement, except for Indemnification or advancement of Expenses in a
Proceeding to enforce or claim therein to enforce the provisions of that
Agreement, the Indemnitee shall not be entitled to Indemnification or
advancement of Expenses with respect to any Proceeding, or any claim therein,
brought or made by her against the Company or the Company against the
Indemnitee; except as provided in the Company’s Certificate of Incorporation.
 Provided further that no right of indemnification under the provisions set
forth herein shall be available to the Indemnitee unless within 10 days after
the later of (i) the filing of or (ii) learning of any such Proceeding he shall
have offered the Company in writing the opportunity to handle and defend such
Proceeding at its own expense.




15.

Gender.  Use of the masculine pronoun shall be deemed to include usage of the
feminine pronoun where appropriate.




16.

Successors.  Subject to the provisions of this Agreement, this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective legal representatives, successors and assigns.




17.

Severability.  In the event any parts of this Agreement are found to be void,
the remaining provisions of this Agreement shall nevertheless be binding with
the same effect as though the void parts were deleted.




















--------------------------------------------------------------------------------

 




18.

Counterparts.  This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument.  The execution of this Agreement may be by actual
or facsimile signature.




19.

Benefit.  This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their legal representatives, successors and assigns.




20.

Notices and Addresses.  All notices, offers, acceptance and any other acts under
this Agreement (except payment) shall be in writing, and shall be sufficiently
given if delivered to the addressee in person, by Federal Express or similar
receipted delivery, or by email delivery as follows:




The Company:

Aspen Group, Inc.

224 W 30th St. Ste. 604

New York, NY 10001

Attention: Mr. Michael Mathews

Email:mike@aspoen.edu




with a copy to:

Michael D. Harris, Esq.

Nason, Yeager, Gerson, White& Lioce, P.A.

1645 Palm Beach Lakes Blvd. 12th Floor

West Palm Beach, FL33401

Email: mharris@nasonyeager.com

.

To the Indemnitee:

Cheri St. Arnauld

______________________

______________________

Email: ______________________







or to such other address as either of them, by notice to the other may designate
from time to time.  Time shall be counted to, or from, as the case may be, the
delivery in person or by mailing.




21.

Attorneys’ Fees.  In the event that there is any controversy or claim arising
out of or relating to this Agreement, or to the interpretation, breach or
enforcement thereof, and any action or proceeding relating to this Agreement is
filed, the prevailing party shall be entitled to an award by the court of
reasonable attorneys’ fees, costs and expenses.




22.

Oral Evidence.  This Agreement constitutes the entire Agreement between the
parties and supersedes all prior oral and written agreements between the parties
hereto with respect to the subject matter hereof.  Neither this Agreement nor
any provision hereof may be changed, waived, discharged or terminated orally,
except by a statement in writing signed by the party or parties against which
enforcement or the change, waiver discharge or termination is sought.




















--------------------------------------------------------------------------------

 




23.

Governing Law.  This Agreement and any dispute, disagreement, or issue of
construction or interpretation arising hereunder whether relating to its
execution, its validity, the obligations provided herein or performance shall be
governed or interpreted according to the internal laws of the State of Delaware
without regard to choice of law considerations.  




24.

Arbitration.  Any controversy, dispute or claim arising out of or relating to
this Agreement, or its interpretation, application, implementation, breach or
enforcement which the parties are unable to resolve by mutual agreement, shall
be settled by submission by either party of the controversy, claim or dispute to
binding arbitration in New York County, New York (unless the parties agree in
writing to a different location), before a single arbitrator in accordance with
the rules of the American Arbitration Association then in effect.  In any such
arbitration proceeding the parties agree to provide all discovery deemed
necessary by the arbitrator.  The decision and award made by the arbitrator
shall be final, binding and conclusive on all parties hereto for all purposes,
and judgment may be entered thereon in any court having jurisdiction thereof.




25.

Section or Paragraph Headings.  Section headings herein have been inserted for
reference only and shall not be deemed to limit or otherwise affect, in any
matter, or be deemed to interpret in whole or in part any of the terms or
provisions of this Agreement.




[Signature Page To Follow]

















--------------------------------------------------------------------------------

 







IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.







 

ASPEN GROUP, INC.:

 

 

 

 

 

 

 

By:

 

 

 

Michael Mathews

 

 

Chief Executive Officer

 

 

 

 

 

 

 

INDEMNITEE:

 

 

 

 

 

 

 

By:

 

 

 

Cheri St. Arnauld






















































